DETAILED ACTION
This is an Office action based on application number 16/273,617 filed 12 February 2019, which claims priority to US Provisional Application Nos. 62/630,443, filed 14 February 2018, and 62/779,542, filed 14 December 2018. Claims 1, 4, 7, 12-13, 15-16, 18-19, 21-22, 47-48, 50-51, 53-54, and 56-62 are pending. Claims 2-3, 5-6, 8-11,14, 17, 20, 23-46, 49, 52, and 55 are canceled.
Amendments to the claims, filed 22 March 2019, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50-51 and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 50 is indefinite because it depends from canceled claim 49.
	For the purpose of compact prosecution, claim 50 is considered to depend from claim 47 because the subject matter of claim 50 is narrower in scope than the subject matter of claim 47.

Claim 51 does not cure the deficiency of parent claim 50 and is rejected under the same rationale.

Claim 59 recites the term “the water holding agent” in line 8. There is insufficient antecedent basis for the term.
	For the purpose of prosecution, “the water holding agent” is construed to be the carboxymethyl cellulose recited by parent claim 48.

Claim 60 recites the term “the water holding agent” in lines 7-8. There is insufficient antecedent basis for the term
	For the purpose of prosecution, “the water holding agent” is construed to be the carboxymethyl cellulose recited by parent claim 48.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Patent Application Publication No. US 2008/0081138 A1) (Moore) in view of Timberlake et al. (US Patent Application Publication No. US 2016/0264761 A1) (Timberlake).

Regarding instant claims 1 and 4, Moore discloses a facing for insulation products comprising a laminate having multiple layers, wherein the layers are bonded together by an adhesive (Claim 1). 
	Moore further discloses that said adhesive comprises a latex adhesive and flame retardants inclusive of aluminum trihydrate (paragraph [0025]).
	The adhesive of Moore does not require an antimony component to perform its intended use; therefore, the scope of Moore is construed to encompass an embodiment that is “antimony-free” as required by the claim.
	Moore does not explicitly disclose the adhesive comprises a zinc molybdate/magnesium silicate complex and a zinc phosphate/zinc oxide complex in specific amounts.
	However, Timberlake discloses a flame retardant resin (Title) that may comprise a mixture of flame retardants, synergists, or adjuvants in order to provide a desired improvement in processing and physical properties of the composition, wherein the amount of each flame retardant maybe be small, 1%, 2%, 3%, 4%, or 5%, or in other embodiments, 10%, 15%, 20%, 25% or more based on the total weight of the composition (paragraph [0071]). Such a disclosure is construed to encompass embodiments wherein the amount of flame retardants, synergists, or adjuvants is at least 1%.
	Timberlake further discloses that the flame retardants are include one or more materials inclusive of mixed salts of zinc molybdate, magnesium silicates, zinc phosphate, zinc oxide, and aluminum trihydrate (paragraphs [0073; 0076]). The disclosure of “mixed salts” is construed to meet the claimed “complex” limitation.
	The amount of mixed salts zinc molybdate, magnesium silicates, zinc phosphate, and zinc oxide disclosed by Timberlake is construed to include the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the zinc molybdate, magnesium silicates, zinc phosphate, zinc oxide mixed salts of Timberlake into the adhesive composition inclusive of aluminum trihydrate or Moore. The motivation for doing so would have been to produce a resin composition comprising a mixture of flame retardants that achieves improved processing and physical properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Timberlake with Moore to obtain the invention as specified by the instant claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Timberlake as applied to claim 1 above, and further in view of Tsurumi et al. (US Patent No. 4,177,181) (Tsurumi).

Regarding instant claim 7, Moore in view of Timberlake discloses the latex adhesive comprising aluminum trihydrate, zinc molybdate, magnesium silicate, and zinc phosphate as cited in the rejection of claim 1, above. Moore further discloses that the adhesive comprises a mold and mildew growth retardant (paragraph [0025]).
	Moore does not explicitly disclose that the adhesive additionally comprises an aluminum polyphosphate, a melamine powder, and a melamine cyanurate.
	However, Timberlake discloses a flame retardant resin (Title) that may comprise a mixture of flame retardants, synergists, or adjuvants in order to provide a desired improvement in processing and physical properties of the composition (paragraph [0071]).
	Timberlake further discloses that the resin comprises one or more flame retardant materials, synergists, and adjuvants inclusive of melamine, melamine cyanurate, and metal phosphates inclusive of those comprising an aluminum metal (paragraphs [0073; 0075; 0079]). Timberlake further discloses that the term “phosphate” when used as a component in a “phosphate salt” is inclusive of polyphosphate (paragraph [0077]).
	Before the effective filing date of the invention, it would have been obvious to include the melamine, melamine cyanurate, and aluminum polyphosphate of Timberlake into the adhesive composition of Moore. The motivation for doing so would have been to produce a resin composition comprising a mixture of flame retardants that achieves improved processing and physical properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Moore further fails to disclose a halogenated latex adhesive.
	However, Tsurumi disclose a flame-retardant adhesive composition (Title) inclusive of a vinylidene chloride copolymer latex that have improved self-extinguishing or flame retardant properties (col. 1, lines 6-9).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the latex adhesive of Moore with the vinylidene chloride copolymer latex of Tsurumi. The motivation for doing so would have been that such a latex is useful in formulating an adhesive having improved self-extinguishing or flame-retardant properties. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Timberlake and Tsurumi with Moore to obtain the invention as specified by the instant claims.

Claims 12, 15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Timberlake as applied to claim 1 above, and further in view of Tsurumi and Carlson et al. (US Patent Application Publication No. US 2006/0040122 A1) (Carlson).

Regarding instant claims 12, 15, and 18, Moore in view of Timberlake discloses the latex adhesive comprising aluminum trihydrate, zinc molybdate, magnesium silicate, and zinc phosphate as cited in the rejection of claim 1, above. Moore further discloses that the adhesive comprises a mold and mildew growth retardant (paragraph [0025]).
	Moore does not explicitly disclose that the adhesive additionally comprises an aluminum polyphosphate, a melamine powder, and a melamine cyanurate in specific amounts.
	However, Timberlake discloses a flame retardant resin (Title) that may comprise a mixture of flame retardants, synergists, or adjuvants in order to provide a desired improvement in processing and physical properties of the composition, wherein the amount of each flame retardant maybe be small, 1%, 2%, 3%, 4%, or 5%, or in other embodiments, 10%, 15%, 20%, 25% or more based on the total weight of the composition (paragraph [0071]). Such a disclosure is construed to encompass embodiments wherein the amount of flame retardants, synergists, or adjuvants is at least 1%.
	Timberlake further discloses that the flame retardants are include one or more materials inclusive of mixed salts of zinc molybdate, magnesium silicates, zinc phosphate, zinc oxide, and aluminum trihydrate (paragraphs [0073; 0076]). The disclosure of “mixed salts” is construed to meet the claimed “complex” limitation.
	Timberlake further discloses that the resin comprises one or more flame retardant materials, synergists, and adjuvants inclusive of melamine, melamine cyanurate, and metal phosphates inclusive of those comprising an aluminum metal (paragraphs [0073; 0075; 0079]). Timberlake further discloses that the term “phosphate” when used as a component in a “phosphate salt” is inclusive of polyphosphate (paragraph [0077]).
	The amount of flame retardants, synergists, or adjuvants by Timberlake is construed to include the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to include the melamine, melamine cyanurate, and aluminum polyphosphate of Timberlake into the adhesive composition of Moore. The motivation for doing so would have been to produce a resin composition comprising a mixture of flame retardants that achieves improved processing and physical properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Moore further fails to disclose a halogenated latex adhesive in a specific amount.
	However, Tsurumi disclose a flame-retardant adhesive composition (Title) inclusive of a vinylidene chloride copolymer latex that have improved self-extinguishing or flame retardant properties (col. 1, lines 6-9).
As to the amount of halogenated adhesive, since the instant specification is silent to unexpected results, the specific amount of halogenated adhesive is not considered to confer patentability to the claims. As the self-extinguishing or flame retardant property of an adhesive composition is a variable that can be modified, among others, by adjusting the amount of the base halogenated latex adhesive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the halogenated latex adhesive in the prior art combination to obtain the desired self-extinguishing or flame-retardant property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the latex adhesive of Moore with the vinylidene chloride copolymer latex of Tsurumi. The motivation for doing so would have been that such a latex is useful in formulating an adhesive having improved self-extinguishing or flame-retardant properties. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Moore further does not disclose the amount of mold and mildew inhibitor recited by the claims.
	However, Carlson discloses a wallboard that inhibits the growth of microbes wherein at least 10 parts by weight of antimicrobial guanidine to one million parts by weight of wallboard material is incorporated (Claims 1 and 3). Carlson further discloses that the guanidine is incorporated with other antimicrobial agents into the adhesive components of the wallboard material (paragraph [0008]). Carlson teaches that the combination of antimicrobial compounds results in synergistic mildew-inhibiting effects (paragraph [0002]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the antimicrobial guanidine compound into the adhesive composition of Moore. The motivation for doing so would have been that the addition of antimicrobial guanidine would provide a synergistic mildew inhibiting effect to the mold and mildew growth retardant already included in the adhesive of Moore.
	The combination of the antimicrobial guanidine and the mold and mildew growth retardant already included in the adhesive of Moore would necessarily obtain an amount of mold and mildew inhibitor that includes the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Therefore, it would have been obvious to combine Timberlake, Tsurumi, and Carlson with Moore to obtain the invention as specified by the instant claims.

Regarding instant claim 21, Moore in view of Timberlake, and Tsurumi discloses the adhesive of claim 7; furthermore, Moore in view of Timberlake, Tsurumi, and Carlson discloses an adhesive comprising a specific amount of mold and mildew inhibitor.
	Moore further discloses that the laminate material and the adhesive composition are formulated to enhance flame spread resistance (paragraphs [0002; 0025]).
	Since the instant specification is silent to unexpected results, the flame spread value is not considered to confer patentability to the claims. As the flame spread value is a variable that can be modified, among others, by adjusting the amount of individual components included in the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the individual components of the adhesive composition in the prior art combination to obtain the desired flame spread value (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 22, Moore in view of Timberlake, and Tsurumi discloses the adhesive of claim 7; furthermore, Moore in view of Timberlake, Tsurumi, and Carlson discloses an adhesive comprising a specific amount of mold and mildew inhibitor.
	Moore further discloses that it is an object of the invention to optimize the smoke resistance of at least the paper layer of the laminate, wherein said smoke resistance of the paper layer is influenced by the additives in the adhesive layer (paragraph [0022]). 
	Since the instant specification is silent to unexpected results, the smoke developed value is not considered to confer patentability to the claims. As the smoke developed value is a variable that can be modified, among others, by adjusting the amount of individual components included in the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the individual components of the adhesive composition in the prior art combination to obtain the desired smoke developed value (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view Timberlake, Tsurumi, and Carlson as applied to claims 12, 15, and 18 above, and further in view of Askew et al (US Patent No. 4,989,794) (Askew) and Ceulemans et al. (US Patent Application Publication Non. US 2012/0289628 A1) (Ceulemans).

Regarding instant claims 13, 16, and 19, Moore in view Timberlake, Tsurumi, and Carlson obviates the adhesive comprising the specific composition of claims 12, 15, and 18, as cited above.
	Moore in view Timberlake, Tsurumi, and Carlson does not explicitly disclose an adhesive comprising a specific amount of dispersant.
	However, Askew discloses finely divided particles used as fillers added to adhesives to impart flame retardant/flame suppressant and smoke suppressant properties (col. 1, line 57 to col. 2, line 21). Askew further discloses that said finely divided particles are utilized in conjunction with a dispersant inclusive of polyelectrolyte dispersants that act as viscosity modifiers that also prevent the aggregation of fine particles.
	Before the effective filing date of the adhesive, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the dispersant of Askew into the adhesive composition comprising flame retardant fillers of Moore. The motivation for doing so would have been to optimally disperse the flame retardant fillers throughout the adhesive composition and avoid non-uniform aggregations.
As to the amount of dispersant, since the instant specification is silent to unexpected results, the specific amount of dispersant is not considered to confer patentability to the claims. As the uniform dispersion of flame retardant filler is a variable that can be modified, among others, by adjusting the amount of dispersant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dispersant in the prior art combination to obtain the desired uniform dispersion of flame retardant filler in the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Moore in view Timberlake, Tsurumi, and Carlson does not explicitly disclose an adhesive comprising a specific amount of carboxymethyl cellulose.
	However, Ceulemans discloses an adhesive composition that finds its prime use in the paper industry, inclusive of laminates comprising a paper facer (paragraphs [0001; 0030]). Ceulemans further discloses that such adhesives comprise an amount of carboxymethyl cellulose (CMC) to modify the viscosity and/or thicken the composition. Ceulemans teaches that control of viscosity is important in the ability to apply an adhesive composition (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the carboxymethyl cellulose of Ceulemans into the adhesive composition of Moore. The motivation for doing so would have been that carboxymethyl cellulose is a known additive for adhesives used in the paper laminate industry that also serves to control the viscosity of the adhesive to allow for optimized application.
	As to the amount of carboxymethyl cellulose, since the instant specification is silent to unexpected results, the specific amount of carboxymethyl cellulose is not considered to confer patentability to the claims. As the viscosity of the adhesive is a variable that can be modified, among others, by adjusting the amount of carboxymethyl cellulose, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of carboxymethyl cellulose in the prior art combination to obtain the desired viscosity of the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Askew and Ceulemans to obtain the invention as specified by the instant claims. 

Claims 47, 50, 53, 56-57, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Timberlake, Tsurumi and Carlson.

Regarding instant claims 47, 50, and 53, Moore discloses a facing for insulation products comprising a laminate having multiple layers, wherein the layers are bonded together by an adhesive (Claim 1). 
	Moore further discloses that said adhesive comprises a latex adhesive and flame retardants inclusive of aluminum trihydrate (paragraph [0025]).
	Moore further discloses that the adhesive comprises a mold and mildew growth retardant (paragraph [0025]).
	The adhesive of Moore does not require an antimony component to perform its intended use; therefore, the scope of Moore is construed to encompass an embodiment that is “antimony-free” as required by the claim.
	Moore does not explicitly disclose the adhesive comprises a zinc molybdate/magnesium silicate complex and a zinc phosphate/zinc oxide complex in specific amounts. Moore does not explicitly disclose that the adhesive additionally comprises an aluminum polyphosphate, a melamine powder, and a melamine cyanurate.
	However, Timberlake discloses a flame retardant resin (Title) that may comprise a mixture of flame retardants, synergists, or adjuvants in order to provide a desired improvement in processing and physical properties of the composition, wherein the amount of each flame retardant maybe be small, 1%, 2%, 3%, 4%, or 5%, or in other embodiments, 10%, 15%, 20%, 25% or more based on the total weight of the composition (paragraph [0071]). Such a disclosure is construed to encompass embodiments wherein the amount of flame retardants, synergists, or adjuvants is at least 1%.
	Timberlake further discloses that the flame retardants are include one or more materials inclusive of mixed salts of zinc molybdate, magnesium silicates, zinc phosphate, zinc oxide, and aluminum trihydrate (paragraphs [0073; 0076]). The disclosure of “mixed salts” is construed to meet the claimed “complex” limitation.
	Timberlake further discloses that the resin comprises one or more flame retardant materials, synergists, and adjuvants inclusive of melamine, melamine cyanurate, and metal phosphates inclusive of those comprising an aluminum metal (paragraphs [0073; 0075; 0079]). Timberlake further discloses that the term “phosphate” when used as a component in a “phosphate salt” is inclusive of polyphosphate (paragraph [0077]).
	The amount of flame retardants, synergists, or adjuvants by Timberlake is construed to include the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to include the melamine, melamine cyanurate, and aluminum polyphosphate of Timberlake into the adhesive composition of Moore. The motivation for doing so would have been to produce a resin composition comprising a mixture of flame retardants that achieves improved processing and physical properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Moore further fails to disclose a halogenated latex adhesive.
	However, Tsurumi disclose a flame-retardant adhesive composition (Title) inclusive of a vinylidene chloride copolymer latex that have improved self-extinguishing or flame retardant properties (col. 1, lines 6-9).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the latex adhesive of Moore with the vinylidene chloride copolymer latex of Tsurumi. The motivation for doing so would have been that such a latex is useful in formulating an adhesive having improved self-extinguishing or flame-retardant properties. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the amount of halogenated adhesive, since the instant specification is silent to unexpected results, the specific amount of halogenated adhesive is not considered to confer patentability to the claims. As the self-extinguishing or flame retardant property of an adhesive composition is a variable that can be modified, among others, by adjusting the amount of the base halogenated latex adhesive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the halogenated latex adhesive in the prior art combination to obtain the desired self-extinguishing or flame-retardant property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Moore further does not disclose the amount of mold and mildew inhibitor recited by the claims.
	However, Carlson discloses a wallboard that inhibits the growth of microbes wherein at least 10 parts by weight of antimicrobial guanidine to one million parts by weight of wallboard material is incorporated (Claims 1 and 3). Carlson further discloses that the guanidine is incorporated with other antimicrobial agents into the adhesive components of the wallboard material (paragraph [0008]). Carlson teaches that the combination of antimicrobial compounds results in synergistic mildew-inhibiting effects (paragraph [0002]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the antimicrobial guanidine compound into the adhesive composition of Moore. The motivation for doing so would have been that the addition of antimicrobial guanidine would provide a synergistic mildew inhibiting effect to the mold and mildew growth retardant already included in the adhesive of Moore.
	The combination of the antimicrobial guanidine and the mold and mildew growth retardant already included in the adhesive of Moore would necessarily obtain an amount of mold and mildew inhibitor that includes the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Therefore, it would have been obvious to combine Timberlake, Tsurumi, and Carlson with Moore to obtain the invention as specified by the instant claims.

Regarding instant claims 56 and 61, Moore in view of Timberlake, Tsurumi, and Carlson encompasses an adhesive comprising the composition of claim 47, as cited above.
	Moore further discloses that the laminate material and the adhesive composition are formulated to enhance flame spread resistance (paragraphs [0002; 0025]).
	Since the instant specification is silent to unexpected results, the flame spread value is not considered to confer patentability to the claims. As the flame spread value is a variable that can be modified, among others, by adjusting the amount of individual components included in the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the individual components of the adhesive composition in the prior art combination to obtain the desired flame spread value (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
Regarding instant claims 57 and 62, Moore in view of Timberlake, Tsurumi, and Carlson encompasses an adhesive comprising the composition of claim 47, as cited above.
	Moore further discloses that it is an object of the invention to optimize the smoke resistance of at least the paper layer of the laminate, wherein said smoke resistance of the paper layer is influenced by the additives in the adhesive layer (paragraph [0022]). 
	Since the instant specification is silent to unexpected results, the smoke developed value is not considered to confer patentability to the claims. As the smoke developed value is a variable that can be modified, among others, by adjusting the amount of individual components included in the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the individual components of the adhesive composition in the prior art combination to obtain the desired smoke developed value (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 48, 51, 54, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Timberlake, Tsurumi and Carlson as applied to claims 47, 50, and 53 above, and further in view of Askew and Ceulemans.

Regarding instant claims 48, 51, 54, 59-60, Moore in view of Timberlake, Tsurumi and Carlson discloses the adhesive as cited in rejection of claims 47 and 50, above.
	As to claims 59-60, the prior art combination is construed to disclose amounts of halogenated latex, aluminum trihydrate, aluminum polyphosphate, melamine, melamine cyanurate, and mold and mildew inhibitor that includes the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Moore in view Timberlake, Tsurumi, and Carlson does not explicitly disclose an adhesive comprising a specific amount of dispersant.
	However, Askew discloses finely divided particles used as fillers added to adhesives to impart flame retardant/flame suppressant and smoke suppressant properties (col. 1, line 57 to col. 2, line 21). Askew further discloses that said finely divided particles are utilized in conjunction with a dispersant inclusive of polyelectrolyte dispersants that act as viscosity modifiers that also prevent the aggregation of fine particles.
	Before the effective filing date of the adhesive, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the dispersant of Askew into the adhesive composition comprising flame retardant fillers of Moore. The motivation for doing so would have been to optimally disperse the flame retardant fillers throughout the adhesive composition and avoid non-uniform aggregations.
As to the amount of dispersant, since the instant specification is silent to unexpected results, the specific amount of dispersant is not considered to confer patentability to the claims. As the uniform dispersion of flame retardant filler is a variable that can be modified, among others, by adjusting the amount of dispersant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dispersant in the prior art combination to obtain the desired uniform dispersion of flame retardant filler in the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Moore in view Timberlake, Tsurumi, and Carlson does not explicitly disclose an adhesive comprising a specific amount of carboxymethyl cellulose.
	However, Ceulemans discloses an adhesive composition that finds its prime use in the paper industry, inclusive of laminates comprising a paper facer (paragraphs [0001; 0030]). Ceulemans further discloses that such adhesives comprise an amount of carboxymethyl cellulose (CMC) to modify the viscosity and/or thicken the composition. Ceulemans teaches that control of viscosity is important in the ability to apply an adhesive composition (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the carboxymethyl cellulose of Ceulemans into the adhesive composition of Moore. The motivation for doing so would have been that carboxymethyl cellulose is a known additive for adhesives used in the paper laminate industry that also serves to control the viscosity of the adhesive to allow for optimized application.
	As to the amount of carboxymethyl cellulose, since the instant specification is silent to unexpected results, the specific amount of carboxymethyl cellulose is not considered to confer patentability to the claims. As the viscosity of the adhesive is a variable that can be modified, among others, by adjusting the amount of carboxymethyl cellulose, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of carboxymethyl cellulose in the prior art combination to obtain the desired viscosity of the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	As to the limitation “water holding agent” recited by claims 59-60, the carboxymethyl cellulose is construed to meet the limitation as set forth in the 35 U.S.C. §112(b) rejection of claims 59-60, above.
	Therefore, it would have been obvious to combine Askew and Ceulemans to obtain the invention as specified by the instant claims.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Timberlake, Tsurumi, Carlson, Askew, and Ceulemans.

Regarding instant claim 58, Moore discloses a facing for insulation products comprising a laminate having multiple layers, wherein the layers are bonded together by an adhesive (Claim 1). 
	Moore further discloses that said adhesive comprises a latex adhesive and flame retardants inclusive of aluminum trihydrate (paragraph [0025]).
	Moore further discloses that the adhesive comprises a mold and mildew growth retardant (paragraph [0025]).
	The adhesive of Moore does not require an antimony component to perform its intended use; therefore, the scope of Moore is construed to encompass an embodiment that is “antimony-free” as required by the claim.
	Moore does not explicitly disclose the adhesive comprises a zinc molybdate/magnesium silicate complex and a zinc phosphate/zinc oxide complex in specific amounts. Moore does not explicitly disclose that the adhesive additionally comprises an aluminum polyphosphate, a melamine powder, and a melamine cyanurate.
	However, Timberlake discloses a flame retardant resin (Title) that may comprise a mixture of flame retardants, synergists, or adjuvants in order to provide a desired improvement in processing and physical properties of the composition, wherein the amount of each flame retardant maybe be small, 1%, 2%, 3%, 4%, or 5%, or in other embodiments, 10%, 15%, 20%, 25% or more based on the total weight of the composition (paragraph [0071]). Such a disclosure is construed to encompass embodiments wherein the amount of flame retardants, synergists, or adjuvants is at least 1%.
	Timberlake further discloses that the flame retardants are include one or more materials inclusive of mixed salts of zinc molybdate, magnesium silicates, zinc phosphate, zinc oxide, and aluminum trihydrate (paragraphs [0073; 0076]). The disclosure of “mixed salts” is construed to meet the claimed “complex” limitation.
	Timberlake further discloses that the resin comprises one or more flame retardant materials, synergists, and adjuvants inclusive of melamine, melamine cyanurate, and metal phosphates inclusive of those comprising an aluminum metal (paragraphs [0073; 0075; 0079]). Timberlake further discloses that the term “phosphate” when used as a component in a “phosphate salt” is inclusive of polyphosphate (paragraph [0077]).
	The amount of flame retardants, synergists, or adjuvants by Timberlake is construed to include the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to include the melamine, melamine cyanurate, and aluminum polyphosphate of Timberlake into the adhesive composition of Moore. The motivation for doing so would have been to produce a resin composition comprising a mixture of flame retardants that achieves improved processing and physical properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Moore further fails to disclose a halogenated latex adhesive.
	However, Tsurumi disclose a flame-retardant adhesive composition (Title) inclusive of a vinylidene chloride copolymer latex that have improved self-extinguishing or flame retardant properties (col. 1, lines 6-9).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the latex adhesive of Moore with the vinylidene chloride copolymer latex of Tsurumi. The motivation for doing so would have been that such a latex is useful in formulating an adhesive having improved self-extinguishing or flame-retardant properties. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the amount of halogenated adhesive, since the instant specification is silent to unexpected results, the specific amount of halogenated adhesive is not considered to confer patentability to the claims. As the self-extinguishing or flame retardant property of an adhesive composition is a variable that can be modified, among others, by adjusting the amount of the base halogenated latex adhesive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the halogenated latex adhesive in the prior art combination to obtain the desired self-extinguishing or flame-retardant property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Moore further does not disclose the amount of mold and mildew inhibitor recited by the claims.
	However, Carlson discloses a wallboard that inhibits the growth of microbes wherein at least 10 parts by weight of antimicrobial guanidine to one million parts by weight of wallboard material is incorporated (Claims 1 and 3). Carlson further discloses that the guanidine is incorporated with other antimicrobial agents into the adhesive components of the wallboard material (paragraph [0008]). Carlson teaches that the combination of antimicrobial compounds results in synergistic mildew-inhibiting effects (paragraph [0002]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the antimicrobial guanidine compound into the adhesive composition of Moore. The motivation for doing so would have been that the addition of antimicrobial guanidine would provide a synergistic mildew inhibiting effect to the mold and mildew growth retardant already included in the adhesive of Moore.
	The combination of the antimicrobial guanidine and the mold and mildew growth retardant already included in the adhesive of Moore would necessarily obtain an amount of mold and mildew inhibitor that includes the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Moore does not explicitly disclose an adhesive comprising a specific amount of dispersant.
	However, Askew discloses finely divided particles used as fillers added to adhesives to impart flame retardant/flame suppressant and smoke suppressant properties (col. 1, line 57 to col. 2, line 21). Askew further discloses that said finely divided particles are utilized in conjunction with a dispersant inclusive of polyelectrolyte dispersants that act as viscosity modifiers that also prevent the aggregation of fine particles.
	Before the effective filing date of the adhesive, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the dispersant of Askew into the adhesive composition comprising flame retardant fillers of Moore. The motivation for doing so would have been to optimally disperse the flame retardant fillers throughout the adhesive composition and avoid non-uniform aggregations.
As to the amount of dispersant, since the instant specification is silent to unexpected results, the specific amount of dispersant is not considered to confer patentability to the claims. As the uniform dispersion of flame retardant filler is a variable that can be modified, among others, by adjusting the amount of dispersant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dispersant in the prior art combination to obtain the desired uniform dispersion of flame retardant filler in the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Moore does not explicitly disclose an adhesive comprising a specific amount of carboxymethyl cellulose.
	However, Ceulemans discloses an adhesive composition that finds its prime use in the paper industry, inclusive of laminates comprising a paper facer (paragraphs [0001; 0030]). Ceulemans further discloses that such adhesives comprise an amount of carboxymethyl cellulose (CMC) to modify the viscosity and/or thicken the composition. Ceulemans teaches that control of viscosity is important in the ability to apply an adhesive composition (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the carboxymethyl cellulose of Ceulemans into the adhesive composition of Moore. The motivation for doing so would have been that carboxymethyl cellulose is a known additive for adhesives used in the paper laminate industry that also serves to control the viscosity of the adhesive to allow for optimized application.
	As to the amount of carboxymethyl cellulose, since the instant specification is silent to unexpected results, the specific amount of carboxymethyl cellulose is not considered to confer patentability to the claims. As the viscosity of the adhesive is a variable that can be modified, among others, by adjusting the amount of carboxymethyl cellulose, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of carboxymethyl cellulose in the prior art combination to obtain the desired viscosity of the adhesive composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	As to the limitation “water holding agent”, the carboxymethyl cellulose is construed to meet the limitation because in their original disclosure, Applicant sets forth carboxymethyl cellulose as an example of a water holding agent (see Specification at page 4, lines 13-15).
	Therefore, it would have been obvious to combine Timberlake, Tsurumi, Carlson, Askew, and Ceulemans with Moore to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/28/2022